HAWKINS, Judge.
— Conviction is for selling whisky in prohibition territory, punishment being a fine of $150.00.
The complaint and information alleged that the sale was made in Scurry County, Texas, after the sale of such liquor had been prohibited in said county as the result of an election held in said county, and the result declared.
It is urged before this court that no evidence was introduced showing that a prohibition election was ever held in Scurry County. Not one word of testimony on the subject is found in the statement of facts. The conviction can not stand with the record in such condition. See Humphries v. State, 99 S. W. (2d) 600; Green v. State, No. 18,728, opinion of date January 20, 1937 (131 Texas Crim. Rep., 552).
The judgment is reversed and the cause remanded.

Reversed and remanded.